{¶ 12} I concur in affirming the denial of James Packard's motion for relief from judgment under Civ. R. 60(B). His motion was based upon the claim that "The judgment was erroneously granted, in that there is absolutely nothing in the record to support granting of said judgment." Civ. R. 60(B) is not a substitute for an appeal, which would have been the proper remedy if nothing supported the judgment. See, State v.Major, Erie App. No. E-08-030, 2008-Ohio-2734, ¶ 9, citing Doe v.Trumbull Cty. Children's Servs. Bd. (1986), 28 Ohio St.3d 128, 129. When the trial court makes an incorrect legal decision, the remedy is an appeal, not a motion under Civ. R. 60(B). Id. *Page 7 
 JUDGEMENT ENTRY
It is ordered that the JUDGMENT BE AFFIRMED and that the Appellee recover of Appellant costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Portsmouth Municipal Court to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as of the date of this entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Harsha, J.: Concurs with Concurring Opinion.
  Kline, J.: Concurs in Judgment Only. *Page 1